DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 and 04/22/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (8359075).  With respect to claim 1, Richardson et al. (8359075) discloses a computing device (10), comprising: a peripheral housing (12) defining an aperture (26); a display (20) disposed within the aperture (26); a processor (18) disposed in the peripheral housing (12); and an input component (52) removably attached to the peripheral housing (12), the input component (52) configured to receive an input from a user and to communicate the input to the processor (18).  With respect to claim 2, Richardson et al. discloses the computing device (10) of claim 1, wherein the processor (18), a battery (inherent), and memory (see column 2 lines 55-59) are disposed entirely within an internal housing volume defined by the peripheral housing (12).  With respect to claim 4, Richardson et al. discloses the computing device (10) of claim 1, wherein the input component (52) comprises a keyboard.  With respect to claim 8, Richardson et al. discloses the computing device (10) of claim 1, wherein the input component (52) is positioned within a constant cross-sectional area defined by the peripheral housing (12).  With respect to claim 10, Richardson et al. discloses a computing device (10), comprising: a peripheral housing (12) defining an aperture (26) and defining an internal housing volume extending substantially around the aperture (26); a computing component (14, 16) disposed within the internal housing volume; a display (20) disposed within the aperture (26) and attached to the peripheral housing; and an input component (52) at least partially removable from the peripheral housing (12).  With respect to claim 11, Richardson et al. discloses the computing device (10) of claim 10, wherein the input component (52) is rigidly fixed to the peripheral housing (12).  With respect to claim 12, Richardson et al. discloses the computing device (10) of claim 10, wherein the input component (52) is configured to rotate relative to the peripheral housing (12).  With respect to claim 13, Richardson et al. discloses the computing device (10) of claim 10, wherein the input component (52) comprises a touch sensor (inherent in a keyboard) configured to receive a touch input (inherent to activate the keys of a keyboard).  With respect to claim 17, Richardson et al. discloses computing device (10), comprising: a peripheral housing (12) defining a through-aperture (26); an input component (52) removably attached to the peripheral housing (12); and a display (20) disposed within the through-aperture (26).  With respect to claim 18, Richardson et al. discloses the computing device (10) of claim 17, wherein the input component (52) comprises at least one of a button (see for example column 4 lines 49-53), motion sensor, or camera.  With respect to claim 19, Richardson et al. discloses the computing device (10) of claim 17, wherein the input component (52) forms a part of the peripheral housing (12).

Allowable Subject Matter
Claims 3, 5-7, 9, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 3, patentability resides, at least in part, in the input component is configured to wirelessly transmit input from a user to the computing device, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 5, patentability resides, at least in part, in the keyboard is retractable into the peripheral housing, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 6, patentability resides, at least in part, in the keyboard is configured to roll up, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 7, patentability resides, at least in part, in the input component comprises a stylus, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 9, patentability resides, at least in part, in the input component is a first input component and can be replaced by a second input component that has different functionality than the first input component, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 14, patentability resides, at least in part, in the input component comprises a retractable keyboard disposed in the internal housing volume, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 15, patentability resides, at least in part, in the input component comprises a projected image, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 16, patentability resides, at least in part, in the input component is configured to be positioned entirely within the internal housing volume, as claimed and in combination with all of the other limitations of the base claim(s); as to claim 20, patentability resides, at least in part, in the input component comprises an antenna, as claimed and in combination with all of the other limitations of the base claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/           Primary Examiner, Art Unit 2847                                                                                                                                                                                             2022-11-18